GLASGOW, Judge
(dissenting):
The record states that the trial began at 0922, 12 October 1976, but it is indicated that many issues in the case were settled by a six page contract earlier in the day (Appellate Exhibit V, plus Prosecution Exhibit 1). By pretrial agreement, signed 12 October 1976, the appellant and the convening authority agreed on maximum sentence to be approved by the convening authority in consideration for the appellant’s plea of guilty. The pretrial agreement also contained a penalty clause, in case the appellant failed “to agree with trial counsel on the contents of the stipulation of facts.” That clause was condemned by this Court in United States v. Harshaw, No. 75 2262 (N.C.M.R. 31 December 1975); United States v. Mills, No. 75 3146 (N.C.M.R. 19 May 1976); United States v. Welton, No. 76 0066 (N.C.M.R. 19 May 1976) and United States v. Eymer, 1 M.J. 990 (N.C.M.R.1976). There is also a penalty clause based on the appellant’s conduct between the date of trial and the date the convening authority approved the sentence. That provision is not included in the suggested form for pretrial agreements, JAGMAN A-l-e and JAGMAN A-l-f, and was considered to be void by one judge and at least unwise or improper by the majority of a panel of *596this Court in United States v. Johnson, 54 C.M.R. 435, 2 M.J. 600 (N.C.M.R.1976). Criminal prosecution is an adversary proceeding and should not be settled by contract.
Twenty years ago, Chief Judge Quinn, of the Court of Military Appeals, warned that a pretrial agreement should not transform the trial into an empty ritual. United States v. Allen, 8 U.S.C.M.A. 504, 25 C.M.R. 8 (1957). Later, Judge Ferguson, of that Court, stated that a pretrial agreement should be confined to an agreement to plead guilty in exchange for a limit on the punishment which would be approved by the convening authority and that superfluous provisions regarding waiver of fundamental rights were contrary to public policy. United States v. Cummings, 17 U.S.C.M.A. 376, 38 C.M.R. 174 (1968).
In the opinion of this author, the pretrial agreement in the case sub judice ignores rulings and warnings by this Court and the Court of Military Appeals and is contrary to public policy.
Accordingly, I would set aside the findings and sentence and return the case for a rehearing.